Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 07/15/2021, in light of the preliminary amendments  filed 10/22/2021; is a continuation of 17185417, filed 02/25/2021 ,now U.S. Patent #11093697, 17185417 is a continuation of 17009069, filed 09/01/2020,now U.S. Patent #10970475, 17009069 is a continuation of 16689685, filed 11/20/2019, now U.S. Patent #10824797 and having 1 RCE-type filing therein,16689685 is a continuation of 16244217, filed 01/10/2019 ,now U.S. Patent #10489500, 16244217 is a continuation of 15227093, filed 08/03/2016 ,now U.S. Patent #10216715 and having 1 RCE-type filing therein, 15227093 Claims Priority from Provisional Application 62200261, filed 08/03/2015
Claims 1-19 are pending; Claims 1 and 11 are independent claims. Claim 1 has been amended. Claim(s) 2-19 are new.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 07/15/2021 is/are in-compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner. 

     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-25 of U.S. Patent 10,216,715 [hereinafter patent ‘715] issued 02/26/2019 to Patent  Application 15/227,093 filed 08/03/2016 and further in view of Claim(s) 1-22 of U.S. Patent 10,824,797 [hereinafter patent ‘797]  issued 11/03/2020 to Patent  Application 16/689,685 filed 11/20/2019.

  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method for building/suggesting revisions to a document-under-analysis ("DUA") from a seed database… and creating a first edited SUA (first "ESUA") by applying to the SUA the determined first set of one or more edit operations according to the first alignment…determining a first set of one or more edit operations that convert the first candidate original text to the first candidate final text according to the first alignment; and creating a first edited SUA (first “ESUA”) by applying to the SUA the determined first set of one or more edit operations according to the first alignment...wherein  selecting a candidate original text from the seed database; and determining, using a natural language processing (NLP) alignment of the first SUA and the candidate original text, an edit operation to apply to the DUA...
As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application, said method for building a seed database for suggesting revisions to text data, the method comprising: obtaining a first set of documents, wherein each document in the first set of documents comprises a first plurality of original texts and a first plurality of final texts; correlating, for each document in the first set of documents, each original text of the  first plurality of original texts with a corresponding final text of the first plurality of final texts; identifying, based on the correlating, a user preference in the first set of documents; storing the first plurality of original texts, the first plurality of final texts, and the correlations between the first plurality of original texts and the first plurality of final texts in a seed database; obtaining a second set of documents different than the first set of documents, wherein each document in the second set of documents comprises a second plurality of original texts and a second plurality of final texts; selecting, based on the user preference, one or more documents in the second set of documents; storing in the seed database the second plurality of original texts and the second plurality of final texts of each of the selected one or more documents in the second set of documents; obtaining a statement under analysis (SUA); selecting a candidate original text from the original text stored in the seed database; and determining, using a natural language processing (NLP) alignment of the SUA and the  original text, an edit operation to apply to the SUA;
 in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as method for creating/suggesting revisions to a document-under-analysis (“DUA”) from a seed database, the seed database comprising a plurality of original texts each respectively associated with one of a plurality of final texts, .... tokenizing the DUA into a plurality of statements-under-analysis (“SUAs”); selecting a first SUA of the plurality of SUAs; generating a first similarity score for each of the plurality of the original texts, the similarity score representing a degree of similarity between the first SUA and each of the original texts, respectively; selecting a first candidate original text of the plurality of the original texts; aligning the first SUA with the first candidate original text according to a first alignment; aligning the first candidate original text with a first candidate final text associated with the first candidate original text according to the first alignment; determining a first set of one or more edit operations that convert the first candidate original text to the first candidate final text according to the first alignment; and creating a first edited SUA (first “ESUA”) by applying to the SUA the determined first set of one or more edit operations according to the first alignment...wherein  selecting a candidate original text from the seed database; and determining, using a natural language processing (NLP) alignment of the first SUA and the candidate original text, an edit operation to apply to the DUA...as describing in patent ‘715, in light of patent ‘797.

Thus, they are both exhibiting similar method for building/suggesting revisions to a document-under-analysis ("DUA") from a seed database… and creating a first edited SUA (first "ESUA") by applying to the SUA the determined first set of one or more edit operations according to the first alignment…determining a first set of one or more edit operations that convert the first candidate original text to the first candidate final text according to the first alignment; and creating a first edited SUA (first “ESUA”) by applying to the SUA the determined first set of one or more edit operations according to the first alignment...wherein  selecting a candidate original text from the seed database; and determining, using a natural language processing (NLP) alignment of the first SUA and the candidate original text, an edit operation to apply to the DUA...

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 









The Claims are comparing as following:
Claim(s) 1-19 of current application and the Patent ‘715 and patent ‘797 are compared as follows, 
  Current Application
Patent ‘715 in view of 
Patent ‘797

Claim(s) 1-19   
 
Claim(s) 1-25 and 1-22
 
method for building a seed database for suggesting revisions to text data, the method comprising: obtaining a first set of documents, wherein each document in the first set of documents comprises a first plurality of original texts and a first plurality of final texts; 

correlating, for each document in the first set of documents, each original text of the  first plurality of original texts with a corresponding final text of the first plurality of final texts; 

identifying, based on the correlating, a user preference in the first set of documents; 

storing the first plurality of original texts, the first plurality of final texts, and the correlations between the first plurality of original texts and the first plurality of final texts in a seed database; 

obtaining a second set of documents different than the first set of documents, wherein each document in the second set of documents comprises a second plurality of original texts and a second plurality of final texts; 


selecting, based on the user preference, one or more documents in the second set of documents; 

storing in the seed database the second plurality of original texts and the second plurality of final texts of each of the selected one or more documents in the second set of documents; 


obtaining a statement under analysis (SUA); 

selecting a candidate original text from the original text stored in the seed database; 

and determining, using a natural language processing (NLP) alignment of the SUA and the  original text, an edit operation to apply to the SUA (Claim 1)



method for suggesting revisions to a document-under-analysis (“DUA”) from a seed database, the seed database comprising a plurality of original texts each respectively associated with one of a plurality of final texts, the method for suggesting revisions comprising: 

tokenizing the DUA into a plurality of statements-under-analysis (“SUAs”); selecting a first SUA of the plurality of SUAs; 


generating a first similarity score for each of the plurality of the original texts, the similarity score representing a degree of similarity between the first SUA and each of the original texts, respectively; selecting a first candidate original text of the plurality of the original texts;

aligning the first SUA with the first candidate original text according to a first alignment; 

aligning the first candidate original text with a first candidate final text associated with the first candidate original text according to the first alignment; 


determining a first set of one or more edit operations that convert the first candidate original text to the first candidate final text according to the first alignment; 

and creating a first edited SUA (first “ESUA”) by applying to the SUA the determined first set of one or more edit operations according to the first alignment.... (claim 1 patent ’715)

expanding the SUA to create a plurality of extracted original texts; expanding the first ESUA to create a plurality of extracted final texts; correlating each of the plurality of extracted original texts, respectively, with one of the plurality of extracted final texts to create a plurality of extracted text correlations; and storing the plurality of extracted original texts, the plurality of extracted final texts, and the plurality of extracted text correlations in the seed database...(Claim 16 patent ‘715)



creating the seed database, wherein creating the seed database comprises: tokenizing an original document to create a plurality of original texts; ....correlating each of the plurality of original texts, respectively, with one of the plurality of final texts to create a plurality of correlations; and storing the plurality of original texts, the plurality of final texts, and the plurality of correlations in a database...(Claim 17 panted ‘715)

.... and determining, using a natural language processing (NLP) alignment of the first SUA and the candidate original text, an edit operation to apply to the DUA...(Claim 1 patent 797)



Allowable Subject Matter
Claim(s) 1-19 would be allowable if filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claim(s) 1-25 of Patent ‘715 and Claim(s) 1-22 of patent ‘797.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thirumalai et al, (“US 008046372 B1” -filed 05/25/2007-Pub 10/25/2011 [hereinafter “Thirumalai”], relates to detecting and identifying candidate documents when receiving and adding a new document to the document corpus 310…a document for addition to the document corpus 310 is obtained….should the evaluator determine that at least some of the candidate duplicate documents are, in fact, substantially similar and therefore considered duplicates of the obtained document, the evaluator may associate the those duplicates in the document corpus 310. After providing the obtained document to the evaluator, the routine 600 terminates... further describing the decision block 608, a determination is made as to whether or not the obtained document is substantially similar to original document… Wherein the frequently occurring tokens from the current document may be user configurable for determination as to whether or not the obtained document is substantially similar to, and therefore considered a duplicate of, one or more other documents in the document corpus 310 a decision block;...[ column 5 lines 5-30, column 7 lines 50-67 and column 8 liens 1-35].

Procopio et al., (“US 008886648 B1” -filed 01/31/2012 [hereinafter “Procopio”], describing method for generating similarity scores based on the weight of a topic in the source document and a weight of the same topic in each document within the set of documents having that topic, and selecting a subset of documents from the set of documents based on the similarity scores...[the Abstracts and Column 5 line 20 through column 6 line 45. Also, column 7 lines 40 through column 8 lines 6].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177